Citation Nr: 9935806	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-15 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement a waiver of recovery of an overpayment of 
improved disability pension benefits, in the amount of 
$12,586.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1951.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a Regional Office (RO) 
decision of the Committee on Waivers and Compromises 
(Committee) dated in December 1997, which, in pertinent part, 
denied a waiver of recovery of an overpayment of improved 
disability pension benefits, in the calculated amount of 
$12,586.00.  The amount of the overpayment is not in dispute.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt on 
the part of the veteran.

3.  The veteran was completely at fault in the creation of 
the overpayment of pension benefits, since he failed to 
promptly report earned income; there was no fault on the part 
of the VA.

4.  Collection of the amount overpaid would not deprive the 
veteran of basic necessities of life.

5.  Recovery of the overpayment would not defeat the purpose 
for which pension benefits were awarded.

6.  Failure to make restitution would result in unfair gain 
to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance of the pension overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. §§ 5107, 5302 (West 1991).  

2.  Recovery of the overpayment improved disability pension 
benefits, in the calculated amount of $12,586.00, would not 
be against equity and good conscience and, therefore, may not 
be waived.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA.  He essentially argues that he 
is entitled to waiver of recovery of the overpayment, based 
on the grounds that repayment of the debt would cause him 
financial hardship.

Under applicable law, a veteran who served in active military 
service for 90 days or more during a period of war, who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's own willful 
misconduct, is entitled to pension payable at the rate 
established by law, reduced by the veteran's annual income.  
38 U.S.C.A. § 1521 (West 1991).  For pension purposes, 
payments of any kind from any source will be counted as 
income during the 12 month annualization period in which 
received, unless specifically excluded under the provisions 
of 38 C.F.R. § 3.272 (1999).  See 38 C.F.R. § 3.271 (1999).

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

The evidence of record demonstrates that the veteran applied 
for nonservice-connected disability pension benefits in 
November 1985.  The veteran's claim for nonservice-connected 
disability pension benefits was granted in January 1986.

Received in March 1987, was a VA Form 21-8916, Improved 
Pension Eligibility Verification Report (EVR).  On this form, 
the veteran indicated that he received $274.00 per month in 
Social Security Benefits, and that his wife received $132.00 
per month.  He reported that he and his wife had $0.00 in 
total wages from all employment and total interest and 
dividends for 1986.  He also reported that he and his wife 
anticipated income of $0.00 in total wages from all 
employment and total interest and dividends for 1987.  He 
further reported that he and his wife had $0.00 in net worth 
and family medical expenses.

A letter was sent to the veteran on June 4, 1987, informing 
him that his disability pension award had been amended.  He 
was informed that this adjustment was based upon review of 
his Eligibility Verification Report.  He was informed as to 
how his pension benefit was calculated.  He was also informed 
that he must notify VA immediately if he had any change in 
the number or status of your dependents must be reported 
promptly to the VA.  He was further informed that he may be 
able to receive additional benefits if he furnished his 
dependent's social security number.

The veteran submitted EVRs from 1988 to 1994.  His pension 
payments were adjusted accordingly.  The veteran submitted an 
EVR in February 1994.  On this form, the veteran indicated 
that he received $367.00 per month in Social Security 
Benefits, and that his wife received $188.00 per month.  He 
reported that he and his wife had $0.00 in total wages from 
all employment and total interest and dividends for 1993.  He 
also reported that he and his wife anticipated income of 
$0.00 in total wages from all employment and total interest 
and dividends for 1994.  He further reported that he and his 
wife had $0.00 in net worth and family medical expenses.  He 
stated that he expected to pay $400.00 unreimbursed medical 
expenses in February 1994.

An award letter was sent to the veteran on December 31, 1995, 
informing him that his disability pension award had been 
amended.  He was informed that this award was based upon 
countable annual income from December 1, 1995.  He was also 
informed as to how his pension benefit was calculated.  He 
was further informed that this award included benefits for 
his spouse and a cost of living increase effective from 
December 1, 1995.  Moreover, he was informed that he must 
notify VA immediately if he had any change in the number or 
status of dependents, or income received from any other 
source previously mentioned, and that failure to do so would 
result in the creation of an overpayment.

In a letter dated in March 1997, the VA notified the veteran 
that disability pension benefits may be terminated based on 
evidence received showing that his family income or net worth 
had changed.  He was informed that this adjustment was based 
upon a verified statement of income received from him showing 
that he received benefits $6,223.00 during the tax year 1994.

In a letter dated July 1997, the VA informed him that 
disability pension benefits had been terminated based on 
evidence received showing that he received benefits $6,223.00 
during the tax year 1994.  He was informed that this resulted 
in an overpayment.

The veteran completed a Financial Status Report in August 
1997.  He indicated that he was married and had no other 
dependents.  He reported that his monthly income was $421.00 
from Social Security and $316.00 in VA pension benefits.  The 
income of his wife was $267.00 from Social Security.  The 
veteran's average monthly income totaled $737.00.  His wife's 
monthly average income totaled $267.00.  Total monthly net 
income was $1004.00.

Under monthly expenses, he reported the following: rent 
$0.00; food $260.00; utilities and heat $150; and other 
living expenses $186.98.  Accordingly, the total monthly 
expenses are approximately $596.98.

Under assets, the veteran reported $0.00 cash in the bank.  
He stated that he owned real estate valued at $60,000.  Total 
assets were $60,000.  Under installment contracts and other 
debts, he reported an Associated Canovanas loan obtained in 
June 1997 in the amount of $1,500.  The unpaid balance was 
$1,500.00.  His monthly payment was $88.99.  No amount was 
past due.  He also reported a debt to a finance company in 
the amount of $1,300.  The unpaid balance was $1,300.00.  His 
monthly payment was $97.99.  No amount was past due.

In December 1997, the Committee denied the veteran's claim 
for waiver of overpayment of his VA pension benefits in the 
calculated amount of $12,586.00. The Committee determined 
that the overpayment did not result from fraud, 
misrepresentation or bad faith on the veteran's part.  The 
Committee determined that it would not be against equity and 
good conscience to deny this waiver request.

The veteran completed another Financial Status Report in June 
1998.  He indicated that he was married and had no other 
dependents.  He reported that his monthly income was $433.00 
from Social Security.  The income of his wife was $275.00 
from Social Security.  The veteran's average monthly income 
totaled $433.00.  His wife's monthly average income totaled 
$275.00.  Total monthly net income was $708.00.

Under monthly expenses, he reported the following: rent 
$0.00; food $400.00; utilities and heat $171; other living 
expenses $25.00; and payment of monthly installment contracts 
and other debts $191.00.  The total monthly expenses were 
approximately $787.00.

Under assets, the veteran reported $0.00 cash in the bank.  
He stated that he owned real estate valued at $90,000.  Total 
assets were $90,000.  Under installment contracts and other 
debts, he reported a loan obtained approximately in September 
1997 in the amount of $2,000.  The unpaid balance was 
$1,068.00.  His monthly payment was approximately $89.00.  No 
amount was past due.  He also reported loan obtained in 
October 1997 in the amount of $1,500. The unpaid balance was 
$816.00.  His monthly payment was approximately $102.00.  No 
amount was past due.

The veteran has requested that the Government waive the 
recovery of the assessed overpayment of pension benefits.  
The Committee has determined that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  The Board concurs with this 
determination that there was no willful failure on the 
veteran's part to disclose a material fact, with intent to 
obtain or retain eligibility for additional pension benefits 
and, thus, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a).  Nevertheless, before the recovery of this 
indebtedness from the veteran can be waived, it must also be 
shown that it would be against the principles of equity and 
good conscience to require her to repay this debt to the 
Government. 38 C.F.R. §§ 1.963, 1.965.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "Equity and Good Conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of the debtor against 
VA fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 C.F.R. § 1.965(a).

As to the first element to be considered in this case as 
outlined above, the Board notes that this element pertains to 
the fault of the debtor and requires an analysis as to 
whether the actions of the veteran contributed to the 
creation of the debt.  The record in this case the veteran 
was provided information as to his responsibilities as a VA 
pension recipient and that he failed to timely report his 
receipt of income after being instructed to do so.  
Information of record reflects that the veteran knew or 
should have known that the rate of VA pension is directly 
related to countable annual income, and that VA considers 
additional income as countable income for pension purposes.  
The Board notes that the veteran has not made any argument 
that he was not informed of this reporting requirement, and 
there is no dispute that the indebtedness arose as a result 
of to his failure to timely report the date he received 
earned income in 1994. 

The second element pertains to the fault on the part of the 
VA, and a review of the record fails to indicate that the VA 
was at fault in the creation of the overpayment. There has 
been no allegation that the overpayment was created as a 
result of any fault on the part of the VA as it is clear that 
the failure of the veteran to report his additional income 
resulted in the overpayment despite a request made to the 
veteran to furnish such information.  

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1999).  The 
veteran's most recent Financial Status Report in June 1998 
shows that net his monthly expenses exceeded his monthly 
income $79.00.  However, it is significant to note that the 
veteran's two private installment contracts should have been 
amortized by August 1999.  Therefore, this would improve the 
veteran's financial situation with additional disposable 
income of $191.00.  Thus net monthly income should now exceed 
net monthly expenses by $112.00.  Under such circumstances, 
while it is recognized that repayment might cause some 
problems for the veteran, it is clear that recovery of his 
debt to VA would not cause undue financial hardship in that 
the veteran would be deprived of the ability to provide his 
family with the basic necessities of life.

In view of these facts, the Board also finds that the 
recovery of the overpayment would not defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(1999).  The fifth element involves "unjust enrichment," 
i.e., the concept that failure to make restitution would 
result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) 
(1999). In this case, the veteran received additional VA 
benefits to which he was not entitled under the law.  The 
Board finds, therefore, that receipt of additional VA 
benefits constituted unjust enrichment to the extent of those 
benefits.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6) (1999).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $12,586.00 is not 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991).  In denying waiver in this instance, all the foregoing 
factors have been carefully weighed.  Ultimately, the 
preponderance of the evidence is against the veteran's claim 
for waiver.


ORDER

Entitlement to waiver of recovery of an improved disability 
pension benefits, in the calculated amount of $12,586.00, is 
denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

